Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 1 of 13
                                       Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 2 of 13
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                           HOUSTON DIVISION

Case Name:                Legacy Reserves, Inc., et al.                                                                               Petition Date:                   June 18, 2019
Case Number:              19-33395 (MI) (Jointly Administered)

                                                     GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                              DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
                   On 6/18/19 (the “Petition Date”), Legacy Reserves Inc. and certain of its affiliated debtors, as debtors and debtors in possession (collectively, the
             "Debtors"), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the "Court") a voluntary case under Chapter 11 of
             Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and managing their properties
             as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On 6/19/19, the Bankruptcy Court entered an order authorizing the
             joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. The Plan of Reorganization was confirmed on
             November 15, 2019.

                  1.      General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
                          operating requirements of the Debtors’ chapter 11 cases. The financial information contained herein is unaudited, limited in scope, and as such,
                          has not been subjected to procedures that would typically be applied to financial statements in accordance with accounting principles generally
                          accepted in the United States of America (“U.S. GAAP”). The MOR should not be relied on by any persons for information relating to current or
                          future financial condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained herein are not
                          necessarily indicative of results that may be expected from any other period or for the full year, and may not necessarily reflect the combined
                          results of operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that such information
                          is complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to, and referenced in
                          connection with, any review of the MOR.
                  2.      Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
                          Legacy Reserves Inc., and its Debtor and non-debtor subsidiaries. This MOR only contains financial information of the Debtors. For the purposes
                          of MOR reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a condensed
                          combined basis. The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information furnished in this MOR
                          uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from their books and
                          records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made reasonable efforts to supplement
                          the information set forth in their books and records with additional information concerning transactions that may not have been identified therein.
                          Subsequent information or discovery may result in material changes to the MOR and errors or omissions may exist. Notwithstanding any such
                          discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or commitment to update this MOR. The
                          financial statements presented herein reflect the book values of the Debtor Entities of Legacy Reserves Inc., and, as a result, do not reflect the
                          going concern valuation of the Debtors. The Company is not liable for and undertakes no responsibility to indicate variations from securities laws
                          or for any evaluations of the Company based on this financial information or any other information.

                  3.      Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
                          during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
                          reporting period.




 Notes                                                                                                                                                                       Page 2 of 13
                                 Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 3 of 13
                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                     HOUSTON DIVISION

Case Name:          Legacy Reserves, Inc., et al.                                                                                Petition Date:                   June 18, 2019
Case Number:        19-33395 (MI) (Jointly Administered)

                                               GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                        DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
               4.   Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable non-
                    bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
                    purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
                    purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or
                    for any evaluations of the Debtors based on this financial information or any other information.
               5.   Payment of Prepetition Claims Pursuant to First Day Orders: On 6/20/19, the Bankruptcy Court entered orders (the “First Day Orders”,
                    respectively) authorizing, but not directing, the Debtors to, among other things, pay certain prepetition (a) taxes and assessments, (b) insurance
                    and surety obligations, (c) liabilities related to use of the Debtors’ cash collateral, and continued use of their cash management system, (d)
                    employee wages, salaries, and related items, (e) obligations relating to interest owners, and (f) liabilities relating to lien claimants. If any
                    payments were made on account of such claims following the commencement of these chapter 11 cases pursuant to the authority granted to the
                    Debtors by the Bankruptcy Court under the First Day Orders, such payments have been included in this MOR unless otherwise noted.
               6.   Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of pre-petition claims to be resolved in connection with
                    the chapter 11 cases. As a result of the chapter 11 filings, the payment of pre-petition liabilities are subject to compromise or other treatment
                    under a plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy
                    Court approves a chapter 11 plan or reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time. Pre-
                    petition liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future adjustments
                    depending on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain claims, the
                    values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.
               7.   Reorganization Items: ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the
                    income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
                    debt obligations classified as LSTC, expenses related to legal advisory and representation services, other professional consulting and advisory
                    services, and changes in liabilities subject to compromise recognized as there are changes in amounts expected to be allowed as claims. Nothing
                    contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their chapter 11 proceedings,
                    including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination, defenses, characterization
                    or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11 of the Bankruptcy Code
                    and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws to recover assets or avoid
                    transfers.
               8.   Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy
                    Court approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions with both Debtor and non-debtor affiliates.
                    Intercompany transactions among the Debtors have been eliminated in the statement of cash flows, and have not been eliminated in the balance
                    sheet and income statement contained herein, as these eliminations are only performed in consolidation.

               9.   Investments in Subsidiaries: The book basis for investments in subsidiaries are not representative of the fair value or net assets of Debtor and
                    non-debtor subsidiaries. As such, these balances are reflected in the Balance Sheets as a component of Equity.
 Notes                                                                                                                                                                      Page 3 of 13
                                   Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 4 of 13
                                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                       HOUSTON DIVISION

Case Name:           Legacy Reserves, Inc., et al.                                                                                   Petition Date:                    June 18, 2019
Case Number:         19-33395 (MI) (Jointly Administered)

                                                GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                         DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
               10.   Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
                     officers; (c) persons in control of the Debtors; (d) relatives of the Debtors' directors, officers, or persons in control of the Debtors; and (e) Debtor
                     and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over the
                     control of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority of any
                     such insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable law, with
                     respect to any theories of liability, or for any other purpose.
               11.   Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
                     shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
                     respect to their chapter 11 cases.




 Notes                                                                                                                                                                          Page 4 of 13
                                        Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 5 of 13
                                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                  HOUSTON DIVISION


 Case Name:                     Legacy Reserves, Inc., et al.                                                                                    Petition Date:            June 18, 2019
 Case Number:                   19-33395 (MI) (Jointly Administered)


                                                                              Comparative Balance Sheets
 Assets ($ in 000s)                                                              30-Jun-19        31-Jul-19        31-Aug-19        30-Sep-19        31-Oct-19        30-Nov-19           31-Dec-19
  Current Assets
     Cash and Cash Equivalents                                               $        1,110   $        8,238   $        8,933   $       13,121   $        1,614   $               -   $               -
     Accounts Receivable, net
       Oil and Natural Gas                                                           50,750           50,771           49,412           49,173           46,647                   -                   -
       Joint Interest Owners                                                         13,375           12,989           13,067           13,243           15,185                   -                   -
       Other                                                                            301              (12)               2                2                2                   -                   -
     Fair Value of Derivatives                                                            -                -            2,922            3,543            2,410                   -                   -
     Prepaid Expenses and Other Current Assets                                       15,640           15,336           15,075           14,784           13,911                   -                   -
 Total Current Assets                                                        $       81,176   $       87,322 $         89,410   $       93,866   $       79,769   $               -   $               -

 Oil and Natural Gas Properties
   Proved Oil and Natural Gas Properties                                        3,517,153   3,521,251   3,536,468   3,554,169   3,560,222                                         -                   -
   Unproved Properties                                                             19,824      19,913      20,026      20,071      20,347                                         -                   -
   Accumulated Depletion, Depreciation and Amortization                        (2,261,453) (2,273,989) (2,286,070) (2,394,774) (2,406,054)                                        -                   -
 Total Oil and Natural Gas Properties, net                                   $ 1,275,524 $ 1,267,175 $ 1,270,424 $ 1,179,466 $ 1,174,514 $                                        -   $               -

 Other Property and Equipment, net                                                    6,918            6,681            6,569            6,447            6,216                   -                   -
 Deposits on Pending Acquisitions                                                         -                -                -                -                0                   -                   -
 Operating Rights, net                                                                  719              690              690              632              603                   -                   -
 Fair Value of Derivatives                                                                -                -                -                -                -                   -                   -
 Other Assets                                                                         1,373            1,184              994              802              609                   -                   -
 Investment in Equity Method Investee                                                   (13)             (14)             (15)             (16)             (17)                  -                   -
 Total Assets                                                                $    1,365,696 $      1,363,039 $      1,368,072 $      1,281,197 $      1,261,694 $                 -   $               -




MOR-2                                                                                                                                                                                       Page 5 of 13
                                           Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 6 of 13
                                                                      IN THE UNITED STATES BANKRUPTCY COURT
                                                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                     HOUSTON DIVISION


   Case Name:                        Legacy Reserves, Inc., et al.                                                                                 Petition Date:            June 18, 2019
   Case Number:                      19-33395 (MI) (Jointly Administered)


                                                                                     Comparative Balance Sheets
   Liabilities and Equity ($ in 000s)                                              30-Jun-19        31-Jul-19        31-Aug-19        30-Sep-19        31-Oct-19        30-Nov-19           31-Dec-19
   Current Liabilities:
    Current Debt                                                               $      569,677   $      563,000   $      562,997   $      563,000   $      584,000   $               -   $               -
    Accounts Payable                                                                    2,696            2,315            5,811            8,921            6,131                   -                   -
    Accrued Oil and Natural Gas Liabilities                                            58,790           59,559           63,832           74,240           57,974                   -                   -
    Fair Value of Derivatives                                                               -            3,257              194              235              203                   -                   -
    Asset Retirement Obligation                                                         3,938            3,938            3,938            3,938            3,938                   -                   -
    Other                                                                               8,538           21,889           27,401           36,400           32,577                   -                   -
   Total Current Liabilities                                                   $      643,639   $      653,959   $      664,173   $      686,735   $      684,823   $               -   $               -
   Liabilities Subject to Compromise                                                  787,204          788,632          789,604          790,097          790,036                   -                   -
   Asset Retirement Obligation                                                        253,197          253,978          254,902          255,729          256,605                   -                   -
   Fair Value of Derivatives                                                                -                -                -                -                -                   -                   -
   Other Long-Term Liabilities                                                          3,190            2,441            2,342            2,247            2,190                   -                   -
   Total Liabilities                                                           $    1,687,230   $    1,699,010   $    1,711,020   $    1,734,809   $    1,733,654   $               -   $               -
        Common Stock at Par                                                             1,148            1,148            1,148            1,148            1,148                   -                   -
        APIC                                                                           36,687           38,076           39,478           40,842           42,171                   -                   -
        Accumulated Deficit                                                          (359,368)        (375,195)        (383,574)        (495,602)        (515,279)                  -                   -
        Total Stockholders' Equity                                             $     (321,533) $      (335,971) $      (342,948) $      (453,612) $      (471,960) $                -   $               -
   Total Liabilities and Equity                                                $    1,365,696   $    1,363,039   $    1,368,072   $    1,281,197   $    1,261,694   $               -   $               -




MOR-3                                                                                                                                                                                            Page 6 of 13
                                                  Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 7 of 13
                                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                  HOUSTON DIVISION


Case Name:                              Legacy Reserves, Inc., et al.                                                                                                           Petition Date:             June 18, 2019
Case Number:                            19-33395 (MI) (Jointly Administered)

                                                                                                                                    (1)
                                                                                          Schedule of Post-Petition Liabilities
Post-Petition Liabilities ($ in 000s)                                                                30-Jun-19         31-Jul-19              31-Aug-19        30-Sep-19        31-Oct-19            30-Nov-19           31-Dec-19
Trade Accounts Payable                                                                           $        2,696    $        2,315         $        5,811   $        8,921   $         6,131      $           -       $          -
Post-Petition Debt                                     (2)                                               94,177           250,000                250,000          250,000           271,000                      -                   -
Accrued Oil and Natural Gas Liabilities:
  Accrued Capital Expenditures                                                                            9,184            10,977                 14,070           21,897             10,276                     -                   -
  Accrued Lease Operating Expense                                                                        19,726            18,821                 18,242           19,849             17,085                     -                   -
  Revenue Payable to Joint Interest Owners                                                               18,050            17,419                 18,557           18,836             17,735                     -                   -
  Accrued Ad Valorem Tax                                                                                  7,363             8,106                  8,790            9,557              8,832                     -                   -
  Other Accrued Liabilities                                                                               4,467             4,236                  4,174            4,101              4,046                     -                   -
  Total Accrued Oil and Natural Gas Liabilities                                                  $       58,790    $       59,559         $       63,832   $       74,240   $         57,974     $           -       $          -
Other Current Liabilities:
  Accrued Interest Payable                                                                                  730             5,043                  6,314           10,893              2,617                     -                   -
  Accrued Professional Fees                                                                               1,960             9,704                 13,816           17,176             21,057                     -                   -
  Other Current Liabilities                                                                               5,847             7,141                  7,270            8,332              8,903                     -                   -
  Total Other Current Liabilities                                                                $        8,538    $       21,889         $       27,401   $       36,400   $         32,577     $           -       $          -

Total Post-Petition Liabilities                                                                  $      164,201    $      333,763         $      347,044   $      369,562   $       367,682      $               -   $               -
Notes:
(1) The Company's accounting system captures liabilities payable pursuant to First Day Motion relief as post-petition liabilities
(2) Includes rollup of $87.5MM as of June 30th and $250MM as of July 31st and thereafter, as well as DIP Drawn amounts




   MOR-4                                                                                                                                                                                                             Page 7 of 13
                                            Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 8 of 13
                                                                         IN THE UNITED STATES BANKRUPTCY COURT
                                                                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                    HOUSTON DIVISION

Case Name:                                  Legacy Reserves, Inc., et al.                                                                                   Petition Date:   June 18, 2019
Case Number:                                19-33395 (MI) (Jointly Administered)

                                                                                                                                        (1)
                                                               Aging of Post-Petition Liabilities and Aging of Accounts Receivable
($ in 000s)
Aging of Post-Petition Liabilities as of October 31, 2019

                                                                     Accrued Oil and
                                                                      Natural Gas             Other Current       Other Trade:
                                                                                                                       (2)
          Days                Total              Trade Accts           Liabilities:            Liabilities:
Current                $           94,143 $                 5,135 $              57,974   $            32,577     $      (1,543)
0-30                                2,396                   2,396                     -                     -                 -
31-60                                 195                     195                     -                     -                 -
61-90                                 (74)                    (74)                    -                     -                 -
91+                                    22                      22                     -                     -                 -
Total                  $           96,682    $              7,674   $            57,974   $            32,577     $      (1,543)


Aging of Accounts Receivable as of October 31, 2019


                                              Oil and Natural           Joint Interest
          Days                Total                 Gas                    Owners                Other
Current                $           53,474    $            46,647    $             6,825   $                   2
0-30                                3,412                      -                  3,412                       -
31-60                               1,774                      -                  1,774                       -
61-90                                 498                      -                    498                       -
91+                                 2,677                      -                  2,677                       -
 Total                 $           61,834    $            46,647    $            15,185   $                   2


Notes:
(1) The Company's accounting system captures liabilities payable pursuant to First Day Motion relief as post-petition liabilities
(2) Included as a reconciling item between Trade Accts detail and Trial Balance Accounts Payable; timing of data being available results in discrepancies between totals




   MOR-5                                                                                                                                                                           Page 8 of 13
                                     Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 9 of 13
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                 HOUSTON DIVISION


  Case Name:                    Legacy Reserves, Inc., et al.                                                                               Petition Date:       June 18, 2019
  Case Number:                  19-33395 (MI) (Jointly Administered)


                                                                 Statement of Income (Loss) for the Period Ending
  Profit and Loss ($ in 000s)                                                 6/18 - 6/30        31-Jul-19     31-Aug-19     30-Sep-19       31-Oct-19       30-Nov-19       31-Dec-19

  Revenues
   Oil Sales                                                                 $      9,307    $      26,090     $   24,127    $    22,684    $     22,186     $           -   $         -
   Natural Gas Liquid Sales                                                           461              812            978          1,136             897                 -             -
   Natural Gas Sales                                                                2,737            7,560          7,088          7,027           7,811                 -             -
  Total Revenues                                                             $     12,505    $      34,462     $   32,194    $    30,847    $     30,894     $           -   $         -
  Expenses
   Oil and Gas Production                                                           5,934           13,943         15,135         16,077          14,727                 -             -
   Production and Other Taxes                                                         699            1,928          1,774          1,720           1,653                 -             -
   General and Administrative                                                       5,337            4,396          4,639          4,451           4,376                 -             -
   Depletion, Depreciation and Accretion                                            5,442           13,697         13,214         13,199          12,447                 -             -
   Impairment of Long-Lived Assets (1)                                                573                 -              -        96,701                -                -             -
    (Gain) Loss on Sale of Assets                                                      48-             217-           152-           968-            746-                -             -
  Total Expenses                                                             $     18,034    $      34,180     $   34,914    $   133,116    $     33,949     $           -   $         -
  Operating Income                                                           $     (5,529) $           281     $   (2,721) $ (102,269) $          (3,055) $              -   $         -
  Other Income (Expense):
   Interest Income (Expense)                                                            3                 6             5              6               5                 -             -
   Interest Expense                                                                (4,345)           (4,347)       (6,203)        (4,603)         (4,538)                -             -
   Income (Loss) in Equity Method Investee                                              0                (1)           (1)            (1)             (1)                -             -
   Realized Gain (loss) on Oil, NGL and Natural Gas Swaps                               -                 -           289          1,046             118                 -             -
   Unrealized Loss on Oil and Gas Swaps                                                 -            (3,257)        5,985            579          (1,100)                -             -
    Reorganization Items                                                           (1,960)           (8,652)       (5,794)        (6,755)        (11,113)                -             -
    Other                                                                             (13)             145             60         (32)                 7                 -             -
  Income before Income Taxes                                                 $    (11,845) $       (15,826) $      (8,379) $ (112,028) $         (19,677) $              -   $         -
  Income Taxes Gain/(Loss)                                                               6               (1)             -             0                -                -             -
  Net Income (Loss)                                                          $    (11,839) $       (15,827) $      (8,379) $ (112,028) $         (19,677) $              -   $         -
  Notes:
  June stub-period financials have been pro-rated for the post-petition period, except for Reorganization Items which are all attributable to the post-petition period
  (1) Impairment expense recognized primarily due to the decline in natural gas futures prices

MOR-6                                                                                                                                                                            Page 9 of 13
                                       Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 10 of 13
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                   HOUSTON DIVISION

        Case Name:                    Legacy Reserves, Inc., et al.                                                                                                           Petition Date:             June 18, 2019
        Case Number:                  19-33395 (MI) (Jointly Administered)


                                                                                 Cash Receipts and Disbursements for the Period Ending
        Book Cash Receipts and Disbursements ($ in 000s)                                         6/18 - 6/30        31-Jul-19         31-Aug-19           30-Sep-19           31-Oct-19            30-Nov-19           31-Dec-19
        Receipts
          Receipts                                                                           $         46,996   $       51,623    $       52,959      $       50,971      $         47,259     $               -   $               -
          Total Receipts                                                                     $         46,996   $       51,623    $       52,959      $       50,971      $         47,259     $               -   $               -

        Operating Disbursements
          Payroll & Benefits                                                                 $          1,524   $        3,710    $        3,965      $        3,565      $          3,653     $               -   $               -
          Employee Incentive Payments / Retention                                                           -                -                 -                   -                   358                     -                   -
          LOE / CapEx / JIB Payables                                                                   31,664           15,933            26,302              24,206                39,449                     -                   -
          Taxes                                                                                         2,265            2,413             2,704               2,344                 3,458                     -                   -
          G&A and Other                                                                                   650            1,534             1,477                 868                 1,313                     -                   -
          Revenue Distribution                                                                         15,239           13,156            11,397              12,549                11,648                     -                   -
          Disbursements (Excl. Rest. Exp. / Interest)                                        $         51,342   $       36,747    $       45,845      $       43,533      $         59,879     $               -   $               -

        Operating Cash Flow                                                                  $         (4,347) $        14,876    $        7,114      $         7,438     $        (12,620) $                  -   $               -

        Restructuring Expenses / Interest
          Professional Fees                                                                                 -             1,101            1,682                3,395                7,166                     -                   -
          One Time Items                                                                                2,399               569            1,850                    -                    -                     -                   -
          Interest                                                                                      4,846                 -            3,058                    -               12,757                     -                   -
        Restructuring Expenses / Interest                                                    $          7,245   $         1,671   $        6,590      $         3,395     $         19,924     $               -   $               -
        Net Cash Flow                                                                        $        (11,592) $        13,206    $          524      $         4,043     $        (32,544) $                  -   $               -
        Cash and Borrowings
        Beginning Book Cash Balance                                                          $          5,455 $            540 $           7,271      $        7,835      $         11,919 $                   -   $               -
        ( +/- ) Net Cash Flow                                                                         (11,592)          13,206               524               4,043               (32,544)                    -                   -
        ( +/- ) DIP Draw / (Paydown)                                                                    6,677           (6,677)                -                   -                21,000                     -                   -
        ( +/- ) Voids / Reversals / Other                                                                  (1)             203                39                  41                   114                     -                   -
        Ending Book Cash Balance (1)                                                         $            540 $          7,271 $           7,835      $       11,919      $            489 $                   -   $               -

        Beginning DIP Balance                                                                $              -   $         6,677 $                 -   $               -   $              -     $               -   $               -
        ( +/- ) DIP Draw / (Paydown)                                                                    6,677            (6,677)                  -                   -             21,000                     -                   -
        Ending DIP Facility Balance                                                          $          6,677   $             - $                 -   $               -   $         21,000     $               -   $               -
        DIP Availability                                                                               28,323          100,000           100,000             100,000                79,000                     -                   -

        Notes:
        1) Ending cash balance on MOR-7 differs from ending cash balances on MOR-2 due to month end accounting reconciliation related to ACH returns, voided checks, and restricted cash classification




MOR-7                                                                                                                                                                                                                                  Page 10 of 13
                                                     Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 11 of 13
                                                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                 HOUSTON DIVISION

Case Name:                             Legacy Reserves, Inc., et al.                                                                                                                                    Petition Date:    June 18, 2019
Case Number:                           19-33395 (MI) (Jointly Administered)


                                                                                             Bank Account Reconciliation & Cash Disbursements Journal
($ in 000s)

Bank Account Balances as of October 31, 2019

                                                                                                                                     Account # (Last 4           Ending Book
              Debtor Entity                                 Bank Name                                   Account Type                     Digits)                  Balance (1)
Legacy Reserves Operating LP                                 Wells Fargo                             Operating Account                     (x1724)           $            5,064
Legacy Reserves Marketing LLC                                Wells Fargo                        Special Disbursement Account               (x4534)                           (2)
Legacy Reserves Inc                                          Wells Fargo                        Special Disbursement Account               (x8296)                          (20)
Legacy Reserves LP                                           Wells Fargo                      Loan Proceeds Depository Account             (x7606)                            -
Legacy Reserves Energy Services LLC                          Wells Fargo                        Special Disbursement Account               (x7614)                           (5)
Legacy Reserves Services LLC                                 Wells Fargo                        Special Disbursement Account               (x7622)                           (5)
Legacy Reserves GP LLC                                       Wells Fargo                           Miscellaneous Account                   (x7630)                            -
Legacy Reserves Operating GP LLC                             Wells Fargo                           Miscellaneous Account                   (x7648)                            -
Pinnacle Gas Treating LLC                                    Wells Fargo                        Special Disbursement Account               (x7655)                          (16)
Dew Gathering LLC                                            Wells Fargo                        Special Disbursement Account               (x7663)                           (4)
Legacy Reserves Operating LP                                 Wells Fargo                        Control Disbursement Account               (x8535)                       (4,524)
Subtotal                                                                                                                                                    $               489
Legacy Reserves Inc                                         Wells Fargo                            Miscellaneous Account                   (x8083)                          803    Restricted cash account
Legacy Reserves Operating LP                          Jonah Bank of Wyoming                       Wyoming Escheat Account                  (x5010)                           11    Restricted cash account
Legacy Reserves Operating LP                                Wells Fargo                          Adequate Assurance Account                (x6261)                        1,093    Restricted cash account

  Total                                                                                                                                                      $           2,396


Notes:
1) Ending cash balance on MOR-8 differs from ending cash balances on MOR-2 due to month end accounting reconciliation related to ACH returns, voided checks, and restricted cash classification




   MOR-8                                                                                                                                                                                                                 Page 11 of 13
                                        Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 12 of 13
                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                               HOUSTON DIVISION


Case Name:    Legacy Reserves, Inc., et al.                                                                                                        Petition Date:        June 18, 2019
Case Number: 19-33395 (MI) (Jointly Administered)


                                                              Total Disbursements by Debtor Entity for the Period Ending



Total Disbursements By Debtor Entity
    Debtor
                                          Legal Entity Name                              6/18 - 6/30         31-Jul-19          31-Aug-19           30-Sep-19             31-Oct-19
    Case #
   19-33395   Legacy Reserves Inc.                                                   $           9,785   $        836,578   $      2,239,638   $         3,766,242   $        6,980,523
   19-33396   Legacy Reserves GP, LLC                                                                -                  -                  -                     -                    -
   19-33397   Legacy Reserves LP                                                             6,721,261                  -          4,904,754                   198           12,757,397
   19-33398   Legacy Reserves Finance Corporation                                                    -                  -                  -                     -                    -
   19-33400   Legacy Reserves Services LLC                                                   1,544,742          3,750,415          4,014,585             3,631,030            4,049,518
   19-33401   Legacy Reserves Operating LP                                                  49,392,665         33,208,768         40,362,540            38,681,317           54,633,643
   19-33402   Legacy Reserves Energy Services LLC                                              133,177            149,538            205,972               207,938              149,644
   19-33403   Legacy Reserves Operating GP LLC                                                       -                  -                  -                     -                    -
   19-33405   Dew Gathering LLC                                                                332,672            198,405            347,625               395,898              862,929
   19-33394   Pinnacle Gas Treating LLC                                                        399,509            194,259            305,036               226,265              333,251
   19-33406   Legacy Reserves Marketing LLC                                                     53,394             79,379             54,701                18,706               36,163
    Total Disbursements                                                              $      58,587,206   $     38,417,342   $     52,434,851   $        46,927,594   $       79,803,068
  Notes:




  Exhibit A                                                                                                                                                              Page 12 of 13
                                               Case 19-33395 Document 897 Filed in TXSB on 11/27/19 Page 13 of 13
                                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                               HOUSTON DIVISION


  Case Name:                      Legacy Reserves, Inc., et al.                                                                                                                    Petition Date:       June 18, 2019
  Case Number:                    19-33395 (MI) (Jointly Administered)


                                                                             Payments to Insiders and Professionals for the Period Ending
  Payments to Insiders & Professionals ($ in 000s)                                                                      6/18 - 6/30           31-Jul-19    31-Aug-19   30-Sep-19       31-Oct-19    30-Nov-19   31-Dec-19
  Payments to Insiders

  Cary D. Brown                                                                                                     $             -       $            -   $       -   $       -   $           -    $       -   $          -
  Cory J. Elliott                                                                                                                 8                   20          17          18              16            -              -
  Albert E. Ferrara, III                                                                                                          9                   26          24          19              26            -              -
  Micah C. Foster                                                                                                                 8                   16          16          18              16            -              -
  William R. Granberry                                                                                                            -                    -          59           -               -            -              -
  Kyle M. Hammond                                                                                                                16                   31          31          35              32            -              -
  Paul T. Horne                                                                                                                   1                    -          86           1               -            -              -
  G. Larry Lawrence                                                                                                               -                    -          64           -               -            -              -
  Robert L. Norris                                                                                                               23                   24          32          24              24            -              -
  Kyle D. Vann                                                                                                                    1                    -           -           1               -            -              -
  James Daniel Westcott                                                                                                          27                   44          42          44              45            -              -
  Douglas W. York                                                                                                                 -                    -          57           1               -            -              -
  Total Payments to Insiders                                                                                        $            94       $         161    $     428   $     162   $         160    $       -   $          -


  Payments to Professionals (1)

  Alvarez and Marsal, LLC                                                                                            $                -   $           -    $       -   $       -   $        2,533   $       -   $          -
  Arnold & Porter Kaye Scholer LLP                                                                                                    -              67            -          50                -           -              -
  Brown Rudnick, LLP                                                                                                                  -               -            -           -              829           -              -
  Davis Polk & Wardwell LLP                                                                                                           -               -          508         570                -           -              -
  FTI Consulting, Inc.                                                                                                                -               -            -           -              220           -              -
  Haynes and Boone, LLP                                                                                                               -               -            -          56                9           -              -
  Houlihan Lokey                                                                                                                      -             150          150         150              150           -              -
  Kurtzman Carson Consultants LLC                                                                                                     -               -            -         548              618           -              -
  Latham & Watkins LLP                                                                                                                -               -            -           -                -           -              -
  Mayer Brown LLP                                                                                                                     -               -            -          33                -           -              -
  Miller, Buckfire, & Co. LLC                                                                                                         -               -            -           -                -           -              -
  Orrick, Herrington & Sutcliffe LLP                                                                                                  -             275          400         191              394           -              -
  Perella Weinberg Partners                                                                                                           -               -            -           -                -           -              -
  Pillsbury Winthrop Shaw Pittman LLP                                                                                                 -               -            -           -              300           -              -
  PJT Partners LP                                                                                                                     -             150            -         160              151           -              -
  Porter Hedges LLP                                                                                                                   -               -            -         133               55           -              -
  Rapp and Krock PC                                                                                                                   -               -           38           -               42           -              -
  RPA Advisors, LLC                                                                                                                   -             114          193         187              211           -              -
  Sidley Austin LLP                                                                                                                   -               -          393       1,317            1,157           -              -
  U.S. Trustee                                                                                                                        -             345            -           -              499           -              -
  Total Payments to Professionals (1)                                                                                $                -   $        1,101   $   1,682   $   3,395   $        7,166   $       -   $          -
  Notes:
  (1) Payments to ordinary course professionals are not included in MOR-9.


MOR-9                                                                                                                                                                                                               Page 13 of 13
